Filed Pursuant to General Instruction II.L. of Form F-10 File No. 333-188300 PROSPECTUS SUPPLEMENT (To short form base shelf prospectus dated May 10, 2013) US$850,000,000 Thomson Reuters Corporation US$500,000,000 0.875%Notes due 2016 US$350,000,000 4.50%Notes due 2043 We will pay interest on both series of notes on May 23 and November 23 of each year, beginning on November 23, 2013. The 0.875% Notes due 2016, or the 3-year notes, will mature on May 23, 2016 and the 4.50% Notes due 2043, or the 30-year notes, will mature on May 23, 2043. The notes will be direct, unsecured obligations of Thomson Reuters Corporation. The notes will be issued only in denominations of US$2,000 and multiples of US$1,000 in excess thereof. We may redeem all or a portion of either series of notes at any time at the applicable redemption price for each series described in this prospectus supplement. We will also have the option to redeem the notes in whole and not in part at any time at 100% of the aggregate principal amount of the notes plus accrued interest to the date of redemption in the event of certain changes to Canadian withholding taxes. We will be required to make an offer to purchase the notes at a price equal to 101% of their principal amount, plus accrued and unpaid interest to the date of repurchase, upon the occurrence of a Change of Control Triggering Event (as defined herein). See the section of this prospectus supplement entitled “Description of the Notes” for more information, including a description of the ranking of the notes. Investing in the notes involves risks that are described in some of the documents incorporated by reference herein and in the “Risk Factors” section on pageS-3 of this prospectus supplement and page 5 of the accompanying short form base shelf prospectus. Per 3-Year Note Total Per 30-Year Note Total Public offering price (1) %
